961 F.2d 216
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph A. BONACCI, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 91-35242.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1992.*Decided April 24, 1992.

Before FARRIS, O'SCANNLAIN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Joseph A. Bonacci, a former federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2241 petition alleging that the United States Parole Commission (Commission) had improperly determined his release date.   Bonacci contends the district court erred by dismissing his petition for failure to exhaust his administrative remedies and urges us to order the Commission to grant him an earlier release date.


3
Bonacci was released from federal custody on October 4, 1991.   Accordingly, because Bonacci only seeks release from custody at an earlier date than that recommended by the Commission, there is no further relief we can provide, and the issues raised by his appeal are moot.   See Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.1991).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3